     Case: 1:19-cv-00145-DAP Doc #: 128 Filed: 03/08/19 1 of 3. PageID #: 3313



                                 UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OHIO
                                       EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                              )            CASE NO. 1:19-CV-145
                                                           )
                            Plaintiff,                     )            JUDGE DAN AARON POLSTER
                                                           )
                   v.                                      )            MAGISTRATE JUDGE
                                                           )            THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                     )
                                                           )
                            Defendants.                    )

          RESERVATION OF RIGHTS OF FLAGLER MASTER FUND SPC LTD.
          REGARDING MOTION TO APPROVE SETTLEMENT AGREEMENT

         Flagler Master Fund SPC Ltd. (“Flagler”), by and through its undersigned counsel, hereby

files this reservation of rights in response to the motion [Docket No. 82], as amended by Docket

Nos. 85 and 118 (the “Motion”), of Mark E. Dottore (the “Receiver”), as Receiver for each of the

Receivership Entities,1 for entry of an order approving a settlement agreement (the “Settlement

Agreement”) between the Receiver, as Receiver for each of the Receivership Entities, Studio

Enterprise Manager, LLC, and Education Principle Foundation (collectively, the “Settlement

Parties”) with respect to the matter captioned Mark Dottore, Receiver v. Studio Enterprise

Manager, LLC, et al., Case No. 1:19-cv-380 (N.D. Ohio 2019).

         Flagler is an investment fund managed by Candlewood Investment Group, LP

(“Candlewood”). Flagler is a secured lender to the Receivership Entities and is a beneficiary of

valid liens on substantially all of the material assets of the Receivership Entities, including the

“Shared IT assets” referenced in paragraph 8 of the Settlement Agreement. Flagler is also a




1
  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Order
Appointing Receiver [Docket No. 8] (the “Initial Receiver Order”), as clarified, nunc pro tunc to entry of the Initial
Receiver Order, pursuant to the Order Clarifying Order Appointing Receiver [Docket No. 14] (the “Clarifying
Order”) (the Initial Receiver Order, as clarified by the Clarifying Order, and as such order may be further amended
or clarified or modified, the “Receiver Order”).


ny-1487402
    Case: 1:19-cv-00145-DAP Doc #: 128 Filed: 03/08/19 2 of 3. PageID #: 3314




secured lender to South University—which is one of the two university systems that were spun

off from Dream Center pursuant to the January 7, 2019 transaction.

        Flagler and Candlewood understand that the ability of South University to provide

education services to approximately 10,000 university students depends on its continued access

to the Shared IT assets. As originally presented to the Court, the Settlement Agreement would

have authorized a future disposition of the Shared IT assets without adequate protections for

South University or the secured lenders. Accordingly, since the filing of the Motion, Flagler and

Candlewood have been engaged in discussions with the Settlement Parties regarding the terms of

the Settlement Agreement. Those negotiations resulted in the modification to the Settlement

Agreement reflected in that certain Second Amendment to the Settlement Agreement (the “Second

Amendment”), which was attached as Exhibit A to the Supplement to Motion to Approve

Settlement Agreement [Docket No. 118], filed on March 7, 2019, and is incorporated as if fully

set forth herein.

        But for the agreement of the Settlement Parties to enter into the Second Amendment,

Flagler would have objected to the Motion and to approval of the Settlement Agreement, and the

Second Amendment resolved Flagler’s informal objection thereto. For the avoidance of doubt,

Flagler believes that all future modifications to the Settlement Agreement or the Second

Amendment must be approved by this Court after notice and an opportunity for Flagler and the

other secured lenders to object. Flagler hereby reserves all of its rights, including its right to

object, in the event that any Settlement Party seeks to amend or modify the terms of the

Settlement Agreement or the Second Amendment without the express written consent of Flagler.

Moreover, the Settlement Agreement requires the Receiver to seek subsequent Court approval of

any sale of the Shared IT assets and Flagler hereby reserves all of its rights with respect to any

such sale.




ny-1487402
    Case: 1:19-cv-00145-DAP Doc #: 128 Filed: 03/08/19 3 of 3. PageID #: 3315




Dated: March 8, 2019

                                           Respectfully submitted,

                                           /s/ Jeffrey A. Lipps
                                           Jeffrey A. Lipps (0005541)
                                           Jennifer A.L. Battle (0085761)
                                           David A. Beck (0072868)
                                           CARPENTER & LIPPS LLP
                                           280 North High St., Suite 1300
                                           Columbus, OH 43215
                                           (614) 365-4100 (Telephone)
                                           (614) 365-9145 (Facsimile)
                                           lipps@carpenterlipps.com
                                           battle@carpenterlipps.com
                                           beck@carpenterlipps.com

                                           OF COUNSEL:

                                           Gary S. Lee (admitted Pro Hac Vice)
                                           Todd S. Goren (admitted Pro Hac Vice)
                                           James A. Newton (admitted Pro Hac Vice)
                                           MORRISON & FOERSTER LLP
                                           250 West 55th Street
                                           New York, NY 10019-9601
                                           Telephone: (212) 468-8000
                                           Facsimile: (212) 468-7900
                                           glee@mofo.com
                                           tgoren@mofo.com
                                           jnewton@mofo.com

                                           Attorneys for Flagler Master Fund SPC Ltd.




ny-1487402
